Citation Nr: 1313427	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  05-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2005, the Veteran testified before the undersigned Vetrans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

When this case was most recently before the Board in June 2012, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

Unfortunately, additional development is needed with respect to the Veteran's claims.

As directed by the June 2012 Remand, the Appeals Management Center (AMC) sent a letter to the Veteran in July 2012 requesting that he submit any records in his possession of his treatment by Dr. Gunn at Johnson City Eye Hospital.  The AMC also provided the Veteran with Authorization and Consent to Release Information forms (VA Form 21-4142) and requested that he complete and return the forms so that VA could obtain the records from the Veteran's private healthcare providers if they were not in the Veteran's possession.  

In July 2012, the Veteran submitted records dated from March 2000 to September 2006 of his treatment by Dr. Gunn.  He essentially stated that these were copies of the records in his possession, but there were additional records or information that should be obtained from his physician.  The Veteran provided authorization for the release of any additional records from Dr. Gunn.

In August 2012, the Veteran resubmitted a previous request (dated in May 2010) that VA obtain his treatment records from Dr. Gunn.  In an April 2013 Appellant's Post-Remand Brief, the Veteran's representative requested that the case be remanded so that the Veteran can be provided authorization forms to obtain his outstanding medical records.

Given the foregoing, the RO/AMC must make additional attempts to obtain all outstanding records from Dr. Gunn, and any other records identified as relevant to the claims on appeal.  In so doing, the RO/AMC should again advise the Veteran that he must submit proper authorization so that his private records can be obtained. 

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should contact that the Veteran and request that he identify all outstanding medical records relevant to his claims and provide sufficient information for the RO/AMC to obtain these records.  The RO/AMC must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records, particularly treatment records from Dr. Gunn which have not yet been submitted by the Veteran.  Any records identified must be obtained and associated with record.  If any identified records cannot be obtained, the Veteran must be so notified and provided an opportunity to submit any copies thereof in his possession.

2.  Thereafter, undertake any additional development determined to be warranted, to include obtaining all outstanding VA records relevant to the claims being remanded.

3.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

